Citation Nr: 1302487	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder.

3.  Entitlement to an initial rating higher r than 40 percent for peripheral artery disease of left lower extremity.

4.  Entitlement to an initial rating higher than 0 percent for scars of the left ankle.  

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to July 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2007 and in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)) 

While on appeal in a rating decision in May 2010, the RO granted a 50 percent rating for posttraumatic stress disorder, effective November 13, 2007.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The claim of service connection for hypertension and the claim for increase for PTSD are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  Throughout the appeal period, peripheral artery disease of the left lower extremity has been manifested by claudication on walking short distances tantamount to 25 to 100 yards, trophic changes, and ankle/brachial index (ABI) of 0.7 or les, without persistent coldness of the left leg or ABI of 0.5 or less, and without ischemic limb pain at rest, deep ulcers, or ABI of 0.4 or less.

2.  For the entire appeal period, the left ankle scars are no greater than 1.0 cm by 0.5 cm with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, and edema.    






CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent rating for peripheral artery disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1151, 1155 (West 2002); 38 C.F.R. §§ 3.361, 4.22, 4.104, Diagnostic Code (DC) 7114 (2012). 

2.  The criteria for an initial compensable rating for scars on left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280; 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 




In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for heart disease and the left ankle disability by letters dated in October 2006, in October 2007, and in March 2008.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for higher ratings for peripheral artery disease and for scars on the left ankle.  Dingess, 19 Vet. App. 473. 

Duty to Assist 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The RO has obtained VA records and private medical records. 



Additionally, the Veteran submitted private treatment records.  The Veteran has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted necessary medical inquiries in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in June 2007, July 2007, July 2008, and March 2009 to determine the severity of his disabilities.   

As the examination report is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155. 



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Initial Rating for Peripheral Artery Disease of the Left Lower Extremity

The Veteran contends that a higher rating is warranted for peripheral artery disease of the left lower extremity.  

Peripheral artery disease of left lower extremity is rated under 38 C.F.R. § 4.104, Diagnostic Codes 7913-7114.  The Veteran's diabetes mellitus is currently rated 20 percent under Diagnostic Code 7913. 

In addition, when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the function affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Peripheral artery disease is rated as analogous to arteriosclerosis obliterans.  Under Diagnostic Code 7114, for arteriosclerosis obliterans, a 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  



A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  The notes associated with the diagnostic code are set out as follows: Note (1): The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor if applicable.   

In June 2007 on VA examination, the Veteran complained of intermittent claudication after walking 50 yards on level ground at two miles per hour.  There was calf pain at rest, but he did not feel persistent coldness of the extremity.  Arterial Doppler results for the left lower extremity were 0.57 ABI, which the examiner assessed as abnormal.  

In July 2008 the Veteran was afforded another fee-based examination for his heart disability.  He described symptoms of claudication, walking "15" yards on level ground at two miles per hour.  There was calf pain at rest.  Upon objective examination, the examiner noted an absence of hair, but no findings of persistent coldness, ischemic limb pain at rest, gangrene and deep ischemic ulcers.  The ABI for the left lower extremity was 0.69/0.72.

In March 2009 the Veteran was afforded another examination.  The Veteran reported symptoms of claudification after walking 200 yards on level ground for two miles.  Again he reported calf pain at rest, and persistent coldness.  Upon objective examination of the extremities, the examiner observed no ulceration, edema, or stasis dermatitis, though the examiner observed hypotrophy of the left calf muscle.  There were no findings of persistent coldness, ischemic limb pain at rest, gangrene, deep ischemic ulcer and atrophic skin changes.  Doppler tests were conducted and the left lower extremity ABI was 0.75.


The Board finds that a rating higher than 40 percent is not warranted for service-connected peripheral artery disease of the left lower extremity throughout the period on appeal.  As noted above, the Veteran's claudication has been measured by yards, and the Board notes it improved from 50 yards to "15" which the Board understands to be a scrivener's error for 150, as the last reported measurement in 2009 was 200 yards.  Equally improving was the ABI results, which squarely fit within the 40 percent criteria in 2007, at 0.57, and then was found in 2008 to be 0.69/0.72, followed by the 2009 testing results of 0.75.  The normal index is 1.0.  At no time was the criteria for a 60 percent rating sufficiently approximated, which requires claudication on walking less than 25 yards, and either persistent coldness of the extremity or an ABI of 0.5 or less.  38 C.F.R. § 4.104, DC 7114.  

In the present case, there is no objective evidence of persistent coldness of the extremity or an ABI of 0.5 or less.  Nor is there evidence of ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less, as is required for a 100 percent rating.  38 C.F.R. § 4.104, DC 7114.  Thus, there is no basis to assign an initial rating higher than 40 percent for the entire period on appeal.   

As the criteria for a rating higher than 40 percent for peripheral artery disease under the applicable Diagnostic Codes have not been demonstrated throughout the period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Status Post Surgical Scar, Left Ankle, Associated with Peripheral Artery Disease of the Left Lower Extremity.

In November 2007 the Veteran had submitted a claim seeking service connection for his left ankle.  In the December 2008 rating decision, the RO found the Veteran had originally fractured the left ankle in 1979, post-service; however he had reported that following the July 2006 open-heart surgery, now service-connected, for which a vein had been harvested from his left leg, he experienced pain and symptoms he had not experienced previously in the left ankle.  


When the RO granted service connection for the left ankle in the December 2008 rating decision, service connection was granted for the surgical scars of the left ankle.  The scar on the left ankle is rated currently as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  See 38 C.F.R. § 4.31.

The criteria for rating scars were amended effective October 23, 2008, and apply to all claims received by VA on or after October 23, 2008.  As the Veteran's claim was received prior to October 2008, the criteria prior to October 23, 2008, apply. 

A scar may also be rated under Diagnostic Codes 7801, 7802, 7803, and 7804. 

Under Diagnostic Code 7801, the criterion for a 10 percent rating is a scar exceeding 6 square inches (39 sq. cm.). 

Under Diagnostic Code 7802, the criterion for a 10 percent rating is a scar, covering 144 square inches (929 sq. cm.) or more. 

Under Diagnostic Code 7803, the criteria for a 10 percent rating are a superficial and unstable scar.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under Diagnostic Code 7804, the criteria for a 10 percent rating are a superficial scar that is painful on examination. 

As the scar on the Veteran's left ankle does not involve the head, face or neck, the criteria for rating a scar on the basis of disfigurement under Diagnostic Code 7800 do not apply. 

In July 2008 the Veteran was afforded a VA examination for his left ankle.  The examiner observed a level scar measuring about 1 cm by 1 cm with hyperpigmentation of less than six square inches.  



There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, and edema.  Another scar located on the left ankle, which the examiner also associated with left ankle surgery, was also level and measured 1 cm by 0.5 cm with hyperpigmentation of less than six square inches.  There was also no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation and edema.  

In December 2008 the Veteran complained his left ankle scar was painful and that motion was painful.  The clinicians prescribed pain medication, though there was no assessment of the scars.  

In March 2009 the Veteran was afforded a VA examination for the coronary artery disease and for the peripheral artery disease of the bilateral lower extremities.  The examiner observed scars on the left foot with was level and measured about 1.0 cm by 0.2 cm.  The examiner observed there were no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, edema, and limitation of motion.   

Under Diagnostic Code 7801, for a scar other than head, face, or neck, the criteria for a 10 percent rating are a deep scar or a scar that causes limitation of motion and covers an area exceeding 6 square inches or 39 square cm.  A deep scar is one associated with the underlying soft tissue damage.  As shown on the VA examinations in 2007 and 2009, the scars, measured 1.0 cm by 0.5 cm at the longest, does not cover an area of exceeding 6 square inches or an area exceeding 39 square cm. 







Under Diagnostic Code 7802, for a scar other than head, face, or neck, the criteria for a 10 percent rating are superficial scar, which does not cause limitation of motion, which covers an area of 144 square inches or 929 square cm.  As shown on VA examinations in 2007 and 2009, the scars, measured by the centimeter, 1 by 0.5 at the longest, do not cover an area of 114 square inches.   

Under Diagnostic Code 7803, the criteria for a 10 percent rating is an unstable and superficial scar.  No clinician described the scars on the left ankle or foot as unstable.   

Under Diagnostic Code 7804, the criteria for a 10 percent rating are a superficial scar that is painful on examination.  While the Veteran reported the scar was painful in December 2008, following the rating decision that granted service connection and evaluated the scars as non-compensable, no clinician examination in 2007 or 2009 found the scars painful or tender.   

Under Diagnostic Code 7805, a scar may be rated on limitation of function.  As discussed, the RO found the left ankle had been fractured post-service was not service connected for painful motion.  Neither examination in 2007 and 2009 that examined the left ankle scars found the scars limited motion of the left ankle joint. 

As the findings on the scars on the left ankle do not more nearly approximate or equate to a superficial and unstable scar or a superficial scar that is painful on examination, the criteria for a compensable rating under either Diagnostic Code 7803 or 7804 have not been met.

Consideration has been given to "staged ratings," but the objective evidence shows the conditions have remained materially unchanged during the appeal period. 






As the criteria for a rating higher than 0 percent rating for the left ankle scar under the applicable Diagnostic Codes have not been demonstrated throughout the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disabilities with the established criteria. 

If the criteria reasonably describe the Veteran's disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 






The issue of a total disabled rating for compensation based on individual unemployability is not raised, because throughout the period of the appeal the Veteran has reported being fully employed and has been rated 100 percent disabled since March 10, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 40 percent for peripheral artery disease of the left lower extremity is denied.

An initial rating higher than 0 percent for scars of the eft ankle is denied.


REMAND

On the claim of service connection for hypertension, as the evidence of record is insufficient to decide the applicable theories of service connection, further development under th duty to assist is needed.  

On the claim for increase for PTSD, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, both the service-connected and nonservice-connected signs and symptoms are attributed to the service-connected condition.  As there remains a question about what symptoms are attributable to PTSD or a nonservice-connected condition, a VA examination is needed under the duty to assist. 

 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the hypertension is caused by or aggravated by the service-connected disabilities of diabetes mellitus, PTSD, and coronary artery disease with bypass grafting.  

In this context, the term "aggravation" means a permanent increase in hypertension that is, an irreversible worsening beyond the natural clinical course as contrasted to a temporary worsening of symptoms due to the service-connected disabilities of diabetes mellitus, PTSD, or coronary artery disease with bypass grafting.  

The Veteran's file must be made available to the examiner for review. 

2.  Afford the Veteran a VA examination to determine the severity of PTSD.  

The VA examiner is asked to the extent possible to identify the symptoms attributable to service-connected PTSD as distinguished from a nonservice-connected cannabis dependence.  




The Veteran's file should be made available for review.  

3.  After the development requested above has been completed, adjudicate the claims.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


